It is unnecessary to review at length the complainant's story as related to the jury. If they believed her, it confessedly warranted the conclusion voiced by their verdict. Whether they were justified in believing her depended upon a variety of tests and considerations within their province to apply and weigh, and their conclusion in this respect becomes reviewable only when it is apparent that they have misapplied or overlooked, or given wrong or improper effect to, some test or consideration which it was their duty to regard. The only apparent ground for the defendant's contention that the verdict was manifestly against the weight of evidence, lies in his claim that the plaintiff's testimony is inherently weak and unreliable, and that it stands uncorroborated.
This contention suggests, as its possible basis, a mistaken view of the nature of that supporting evidence which triers are properly expected to look for in cases of this character. This may come as effectively from supporting facts and circumstances as from the mouth of a witness giving direct testimony to the fact sought to be substantiated. An examination of the record before us discloses material which, upon a construction quite within the jury's field to determine, is amply corroborative of the plaintiff's story. As a single instance of this it appears that the child whose paternity was in question, then nearly a year old, was exhibited to the jury for the avowed purpose of showing its *Page 99 
claimed resemblance to the defendant. We are of course unable to say what weight this had with the jury, or how far it may have properly tended to support the mother's claim. We are equally unable to determine its bearing upon the subsequent action of the trial judge. It was pertinent evidence. Shailer v. Bullock, 78 Conn. 65,61 A. 65. In legal effect it may have been of ultimately controlling importance.
The case presents no exceptional features which remove it from the strict operation of the familiar principles governing our action upon appeals of this character. These have been stated and discussed in a long line of cases presenting the different conditions under which this court is asked to review the action of trial judges in dealing with the verdicts of juries in their own courts. Bissell v. Dickerson,64 Conn. 61, 29 A. 226; Chatfield v. Bunnell, 69 Conn. 511,37 A. 1074; Loomis v. Perkins, 70 Conn. 444,39 A. 797; Howe v. Raymond, 74 Conn. 68, 49 A. 854;Burr v. Harty, 75 Conn. 127, 52 A. 724; Uncas PaperCo. v. Corbin, 75 Conn. 675, 55 A. 165; Fell v. HancockM. L. I. Co., 76 Conn. 494, 57 A. 175; Birdseye's Appeal,77 Conn. 623, 60 A. 111.
Properly applied to this case, the rule which these decisions clearly announce does not warrant us in disturbing the refusal of the trial court to set aside the verdict of the jury.
   There is no error.
In this opinion the other judges concurred.